Name: Decision No 4/97 of the EC-EFTA Joint Committee on Common Transit of 17 December 1997 amending Annex VIII to Appendix II of the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: agri-foodstuffs;  economic geography;  agricultural activity;  tariff policy;  beverages and sugar;  European Union law
 Date Published: 1998-01-09

 Avis juridique important|21998D0109(01)Decision No 4/97 of the EC-EFTA Joint Committee on Common Transit of 17 December 1997 amending Annex VIII to Appendix II of the Convention of 20 May 1987 on a common transit procedure Official Journal L 005 , 09/01/1998 P. 0034 - 0035DECISION No 4/97 OF THE EC-EFTA JOINT COMMITTEE ON COMMON TRANSIT of 17 December 1997 amending Annex VIII to Appendix II of the Convention of 20 May 1987 on a common transit procedure (98/13/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular Article 15 (3) (a) thereof,Whereas Annex VIII to Appendix II of the Convention contains the list of goods which, when transported, give rise to an increase in the flat-rate guarantee; whereas, for the purpose of simplifying administrative procedures, it would seem advisable to group together in a single list, as far as possible, the different lists of sensitive goods which exist under the Community transit and common transit arrangements; whereas experience has shown that the only goods which should appear in the Annex in question are those for which there is evidence of sizeable levels of fraud,HAS DECIDED AS FOLLOWS:Article 1 Annex VIII to Appendix II of the Convention is replaced by the text in the Annex to this Decision.Article 2 This Decision shall enter into force on 1 February 1998.Done at Brussels, 17 December 1997.For the Joint CommitteeThe ChairmanSigurgeir A. JÃ NSSON(1) OJ L 226, 13. 8. 1987, p. 2.ANNEX 'ANNEX VIIILIST OF GOODS WHICH, WHEN TRANSPORTED, GIVE RISE TO AN INCREASE IN THE FLAT-RATE GUARANTEE>TABLE>